Vinje, C. J.
Plaintiffs assign as error the finding of the court that the evidence did not establish a valid contract between the parties. They claim the letter of August 14, 1923, signed by the defendant, constitutes a complete contract. It appears that prior to the writing of the letter of August 14th some conversations relative to the sale of the lots were had, but their substance was properly excluded as not competent under sec. 240.08, Stats. 1925, so we must look to the correspondence alone as to whether a valid contract for the conveyance of the lots was made. The court properly considered the letter and inclosed deed as expressing the terms of the conveyance, and it clearly appears that plaintiffs were not willing to accept those terms. They wanted an absolute right to the spring and this the defendant refused to give, so their minds never met as to the essential terms of the sale — hence no complete contract is shown.
The offer contained in the defendant’s letter of August 31st was withdrawn before it was acted upon or any con*628sideration paid. Defendant’s right to withdraw under such circumstances is unquestioned. 27 Ruling Case Law, 325, 329; 39 Cyc. 1195; Johnson v. Filkington, 39 Wis. 62; Helmholz v. Greene, 173 Wis. 306, 181 N. W. 221.
By the Court. — Judgment affirmed.